. ,                                                                                                   ..
                            ..ZA/ 744- ¿ItrA;,/
                  Case 2:19-mc-03852-MHT-WC Document 11 Zheil        /vie
                                                        Filed 08/02/19 Page 1 of 5
                                          , W‘ ,,,c>/,,,,„4
                       7h 1/47gy-Atee /12,,          _iii .,,,,                                           •(#t\i''',
                                  ‘--ael /17
                                           .6tA 7k4/v                                                       ,ot,i
                                                                                  iVED
 ..7,v Xe'            ,f4fai,rzsirk0    - / ",,,„A
                                   4/41-/,                                   2
                                                                                                                 \ -'


             I        V/z/ 1 Sew
                                                                                           1
                         ,/ ./,            •
      Vs                                                                 21/9-/A6,- D.3,8.,s-
                  e440%) 1,v,v__ AtOC e/.4•7                         2 -2-a4/- a4P-Szy-17149-
                              1
             _1                                                              .,    ,
                                                                                   ,- z ._.-,



                              .                Alio    ,.,               $ ie,-   z

                                  .                  ,
                                         0*"1 k"d/rCof
                                       ZV.4            ;`,d/

                                       /ne1_7;"11 ''
                                                                    1
                                                       '''''    (
                                                                1
            OAP /lea /At;l
                         '                /1&45/      458-71)e, Awed
                                                                 yo . 7
                                                                        A )14::
      4a/Aft )6   a
                  f /1.1^Ir /          /4.‘//no17aAle eer ><
                             9‘eva — a >1                      . 0//ou ri

47)        A44c-t:
                 ,.1ick4
                  -      .ft 6...z                                  frtof 3,-ov ---‘7
                                                                                    9/- ,0,11 4I eccai
                                                                                                    ,-
 . ATL            .               fe                  „P1           „                          4,,   ,A    ,AX



 4.1hrh       541
               ,                  •      /*/t/'e:29/r, ,,
                                                        ,ire             eZ-1,-‘,,t,f -              -.=-.. i
                                                            1              i
eileAfee6s)       .009,477 0 17‘,4pr
                            4.
                            .               ,,,V=
                                                e17
                                                  )4           G
                                                               ;✓A141/   dicier,/;II,;110.XC,‘              Aft/


 _r•-•"/                            1 7
                                    / (9.
                                        97 CAST-e-a/usiV
                         -W  -/
                           -4, 0/11
                                  "
                  4°A44 1




.f-   2)     Aifde
                 s7 Awls               Avee,0 i>‘ 40_?"ayd -.41 ,coa ss /hi,
                  ff                     4 Gliilei ,r7-;ja.PV3d      /1 (bacle-
       )    f4./d Ao,     a       ,                                       CE,         if        -11
                                                                                                  , 1(
                                     1
           iier
              s9+              etr---7                    1
                         OVey two'
      'f'
       '2 1-afir-Pf'019                     )."
                                                              41
                    /0i,.;
        v...,- .7„-- ,r,p_ox..,.- %.' /Ate
      _ .A.,                 Aicti
        - vigor, YAW ivAre         APII
                                      ,
                                       AV
                                                      Ile? is//14
                                                                7 .r/                                           dviciK
                                                  e           -           , - ,--                          or..7.Ariz Jrl
                                                                                ,
                                                                           I 1- 4
           70-
        fWe-----—
                                      rP1/(47                                                      R ---
                               ,                                            /                                   ,/ ---,
  )
  -- 1,-                                              -       4°'       ,v ,
                                                                      - ,                 /        7
                         V
                       l'C
                   a_..e                 fli
                                      7Ic, .  .
                                             a)                    I S)
                                                                      tlyt,77c.74,sy                ,     o r,„:„
                                                                                                    fivi fyx
      ,
      5‘          .r/zep,4---
                           _ - ---e7 0-               r
                            /                                      P
                                                                   i i °Y11                       7
                                                                                                  4 -'         . it'4   3-7/
           '--'         '- 0" •. -- r7,                            5             1,
                                                                              4/4,                -7 xsir
                                                                                      /       /
                                                                          '
                                                                          '.
                                                                           .
                                                                           ..
                                                                            .
                                                              ,
                                                              •                                                    7
                                                                                                           A
.),   IPO
        ,Pt
                                                                                                       S.
                                                1
                                                ,         ,
                                                          r1 2
                                                             7,e0              lAt
                                                                                 7 2              "
                                                                                                  54   4        .•
                                                                                                                 ./4 P‘./ /1
  ---3=5'10.7
                                     94P61
                                         0 /i   l‘l   va/let       ;,
                                                                   71 (e
                                                                       /1/- ??'— 2i, 9, -/vTA./47
       igi.,
                        („r/v4--- VI(' -Iv                                rfriA"
                                                                             '   - at 42/1/ (h g
      '.. a 4.   7rAdir4IF /   A'7                                   ,
                                                                              ,-,
                                                                                4„.       4, p k                        20/0
                   iro.4 --             4
                                       PAY0 #Y"    1 1/   7 iv.50A.e fv--x
                                            44/0'     .ol
                         Case 2:19-mc-03852-MHT-WC Document 11 Filed 08/02/19 Page 2 of 5
                 //ce,05-pi, /i° _ec:-)714//IY-.5 e?r, 4,----"yi (cš
 •     7,                                                                                          .          ,
                Case 2:19-mc-03852-MHT-WC Document 11 Filed 08/02/19 Page 3 of 5


                                         ed:454                  egitirke-                     •




                 -.' Aexi1 egSt                  7
                                                 ‘,/
                                                  1  71—
                                                       ✓
                                                                    kv — Se"." (CA ire6/1
     hue,      relt1ld #f 11_      ,.d           A /LC a,/A54 "."                  6f >4;1
     /2g1;      0Ai       /sCal          —   1140/ic/,11
                                                     ) C7ci/J              //        )4"dot
                                                                                         )
     aS/        /0
                 06e—Ze— —                                  AL / ' -       45   aZof--Cs —
                                  /04(&,t~ed               ,
                                                           4   s_.
                                                             ,A,
              r rliefl/

      /)/1/vd4//, „edde. e )ði .5.                               Z 0, /xw:l
                                                                         ip-p
                                                                          H 2 1
                                                                              ,_
     y,       „., 36/?..                     ,    .,   .           ,..       -Alor .411 eelP           ..")
     .v                 a g_91 __,) .*,,,
                              4 /
                                                       7/ 'I   li-
   76 e40/ - 3) ido, __.,,,?7e-_____ >44,,,, x .VA.,?(,-.)
                                                         ,42
_____, o. Sr* .1'7 a 75- rkGA, "xiz, ,gA, 3s- vg        , I
                                                           7. 411
     SocZ,._,4                    As'ztJ/                  VGe    li4es/             _eiv-ve/t4....a.
                                                                                                  )
              "    7i
               1L't-         X,   44~ 6/0V
            .vit.t- 45'6 "TAI 4A-litr/sr 24/
                                           1 f.
                               V
                                                             i Aiiit afiki
                                                                  ,i l
                                                            "Arr, 7
                                                                     "___
                                                                   Af  ..ilfir
                                                                        '
                                                                 fogiMari/
                                                                     Jr /fre6.a
                                                       r
                                                       .

             Ce, X-‘.___
                                                                                    fp 3               3
                          tt
                           ,xII, filikirdi              9E
pah
                                      1 /(Y1Iii
                  1745                            gwo
             s,r7c3                          gb
          kfrirg
                    Z1.44 (it(g.: Icy -Ez.:
                I IIIMII•
                        II I IinI r
      Case 2:19-mc-03852-MHT-WC Document 11 Filed 08/02/19 Page 4 of 5
Case 2:19-mc-03852-MHT-WC Document 11 Filed 08/02/19 Page 5 of 5




                                       -
                                           '011
                                                  -
                                                      1
                                                                   (
                                                                       re
                                                                            (
                                                                                RN__
                                   ,
                               ,    bama S pc-Idence is f
                                            tate P        orwar
                           or „- I evaluated a rison The co ded from
                                 ectio          nd t           nten
                             or cont ns is not resp he Alabama D ts have
                                    ent of t       onsible        epartrn
                                                     ed com         u
                                                            munica stance
                                                                   tion.
                1 11)1       ( it`?4
